BUSSEY, Presiding Judge:
This is an original proceeding instituted by Fred A. Newell wherein he seeks his’ release from confinement in the State Penitentiary at McAlester, Oklahoma where he is presently incarcerated by v-ir-, tue of a judgment and sentence rendered against hirp in the District Court of Tulsa. County, Oklahoma.
Response has been duly filed which incorporates a motion to dismiss.
On the record before us it appearing that the trial court had jurisdiction of the person, subject matter and authority under law to pronounce the sentence imposed, and it further appearing that the judgment and sentence under which petitioner is confined remains unsatisfied, we are of the opinion that the motion of the State to dismiss should be, and the same is hereby sustained. :
Application denied. Petition dismissed.
NIX and BRETT, JJ., concur.